Case 3:20-cv-00847-HEH-EWH Document 3 Filed 12/17/20 Page 1 of 3 PageID# 54




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


ALBERT L.PERRY,

      Petitioner,

                                                       Civil Action No. 3:20CV847-HEH


COMMONWEALTH OF VIRGINIA,

       Respondent.

                                MEMORANDUM OPINION
                     (Dismissing Petition for Writ of Mandamus)

       Albert L. Peny,a Virginia inmate proceeding pro se, submitted a Petition for a

Writ of Mandamus. The matter is before the Court for evaluation pursuant to 28 U.S.C.

§§ 1915(e)(2) and 19I5A.

                           1.     PRELIMINARY REVIEW


       Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss

any action filed by a prisoner ifthe Court determines the action(1)"is frivolous" or(2)

"fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28

U.S.C. § 1915A. The first standard includes claims based upon "an indisputably

meritless legal theory," or claims where the "factual contentions are clearly baseless."

Clayv. Yates, 809 F. Supp.417,427(E.D. Va. 1992)(quoting                v. Williams, 490

U.S. 319,327(1989)). The second standard is the familiar standard for a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).
Case 3:20-cv-00847-HEH-EWH Document 3 Filed 12/17/20 Page 2 of 3 PageID# 55




                                   11.    ANALYSIS


      Perry was convicted in the Circuit Court of Chesterfield County of murder and

possession of a firearm. (ECF No. 1—1,4—7.) Perry "is asking this Court to issue a writ

of mandamus to the Virginia Supreme Court directing them to vacate the two void ab

initio sentences that violate the United States Constitution that he has been confined by

unlawfully for over 10 years." (ECF No. 1, at 3.)

       This Court, however, lacks jurisdiction to grant mandamus relief against state

officials or state agencies. Gurley v. Superior Court ofMecklenburg Cty., 411 F.2d 586,

587(4th Cir. 1969);Islam v. Va. Supreme Court,No. 3:07CV418, 2007 WL 3377884, at

*1 (E.D. Va. Nov. 13,2007)(citation omitted). Thus,the Court cannot grant Perry the

relief he desires. Accordingly, Perry's Petition will be dismissed.

       Given the nature ofthe relief sought, it is appropriate to consider whether to

recharacterize this mandamus petition as a petition for a writ of habeas corpus. Rivenbark

V. Virginia, 305 F. App'x 144, 144 n.* (4th Cir. Dec. 30,2008)(citing Castro v. United

States, 540 U.S. 375, 311(2003); United States v. Blackstock, 513 F.3d 128, 132-35(4th

Cir. 2008)). This Court previously has denied a 28 U.S.C. § 2254 petition by Perry

challenging his murder conviction. Perry v, Virginia, No.3:13CV327-HEH,2013 WL

4590619, at *5(E.D. Va. Aug. 28, 2013). Perry is therefore required to obtain

permission to file a second petition fi*om the United States Court of Appeals for the

Fourth Circuit to challenge his murder conviction. 28 U.S.C. § 2244(b). Unless and until

Perry does so, this Court lacks jurisdiction to consider his claims. See Reid v. Angelone,

369 F.3d 363, 375 (4th Cir. 2004). Moreover, given this litigation history it is apparent
Case 3:20-cv-00847-HEH-EWH Document 3 Filed 12/17/20 Page 3 of 3 PageID# 56




that Perry knew the appropriate vehicle for challenging his cocaine conviction in this
Court was a petition for a writ of habeas corpus under 28 U.S.C. § 2254, but he
intentionally declined to file such an action. Accordingly, no need exists to allow Perry
to recharacterize his present action.

                                  III.   CONCLUSION


       Perry's Petition(EOF No. 1)will be dismissed for lack ofjurisdiction. The action
will be dismissed. The Clerk will be directed to note the disposition ofthe action for

purposes of28 U.S.C. § 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.


                                                 Heniy E. Hudson
Date:T^g^.\n^^f>ZQ                               Senior United States District Judge
Richmond, Virginia
